DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The previous rejection of claims 1 & 5 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been fully considered but they are not persuasive. 
The applicants argued that Muramatsu describes the use of only conversion table T1, which stores words, common character information and identifying symbols. Muramatsu provides no discussion or suggestion of (1) a static dictionary in which a word and a basic code are stored in association with each other and (2) a dynamic dictionary in which the basic code and a dynamic code are registered in association with one another. 
The examiner respectfully points out that MURAMATSU in view of KATAOKA teaches the amended limitations of claim 1.
As taught in MURAMATSU, to compress a target character information such as “talked” in file F1, the target character “talked” is determined whether it is an inflected word of a common word, e.g., “talk”, by mapping the target character “talked” to common word “talk” using a conversion table, wherein the conversion table stores the common word and corresponding 
The conversion table and the compression dictionary are being considered as being equivalent to static dictionary and dynamic dictionary respectively. 
The teaching in MURAMATSU reads on the limitations       
determining, by a processor, whether or not encoding target data is in an inflective form of a word in a case that encoding target data included in target sentence data is encoded with reference to a static dictionary, e.g., to compress a target character information such as “talked” in file F1, target character “talked” is determined whether it is an inflected word of a common word, e.g., “talk”, by mapping the target character “talked” to common word “talk” using a conversion table, wherein the conversion table stores the common word;
registering, by the processor, the basic code and the dynamic code assigned to the encoding target data in a dynamic dictionary in association with each other, e.g., the compressed code of common word “talk” and the compressed code of target character “talked” are registered in the compression dictionary (MURAMATSU, FIG. 9), wherein the compressed code of common word “talk” and the compressed code of target character “talked” are associated with each other based on compressed code “c(talk)” (MURAMATSU, ¶ 0096).
MURAMATSU does not teach that the conversion table stores a basic code in association with the common word, wherein the basic word being a compressed code of the word.
a basic code in association with the common word, wherein the basic word being a compressed code of the word (KATAOKA, FIG. 5A & ¶ 0064).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the basic word (line 5) references to other items in the claim. It is unclear what item is being referenced.

Claim 5 includes features analogous to claim 1. Claim 5 is rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8 & 9 are rejected under 35 U.S.C. 103 as being obvious over MURAMATSU et al. [US 2016/0006456 A1], hereinafter referred to as MURAMATSU, in view of KATAOKA et al. [US 2016/0171031 A1], hereinafter referred to as KATAOKA.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1 & 5, MURAMATSU teaches a compression method and device. The compression method and device as taught in MURAMATSU reads on claims 1 & 5 as shown below.

CLAIMS 1 & 5
An encoding method comprising:


determining, by a processor, whether or not encoding target data is in an inflective form of a word in a case that encoding target data included in target sentence data is encoded with reference to a static dictionary; and




in a case that the determining indicates that the encoding target data is in the inflective form of the word;

assigning, by the processor, a dynamic code to the encoding target data, the dynamic code being a compressed code of the encoding target data; and 
registering, by the processor, the basic code and the dynamic code assigned to the encoding target data in a dynamic dictionary in association with each other. 


MURAMATSU et al.
A compression device comprising a processor configured to perform a method  comprising (MURAMATSU, ¶ 0009):
to compress a target character such as “talked” in file F1, target character “talked” is determined whether it is an inflected word of a common word, e.g., “talk”, by mapping the target character “talked” to common word “talk” using a conversion table, wherein the conversion table stores the common word (MURAMATSU, ¶¶ 0045, 0081 & 0082); 
inflected word in file F1, e.g., “talked”, is determined by mapping the target character 
a compressed code is assigned to the target character such as “talked” (MURAMATSU, ¶¶ 0096 & 0099); and

the compressed code of common word “talk” and the compressed code of target character “talked” are registered in the compression dictionary (MURAMATSU, FIG. 9), wherein the compressed code of common word “talk” and the compressed code of target character “talked” are associated with each other based on compressed code “c(talk)” (MURAMATSU, ¶ 0096).


MURAMATSU does not teach that the conversion table stores a basic code in association with the common word, wherein the basic word being a compressed code of the word.
KATAOKA teaches that a static dictionary stores a basic code in association with the common word, wherein the basic word being a compressed code of the word (KATAOKA, FIG. 5A & ¶ 0064).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KATAOKA into MURAMATSU in order to manage the conversion table.

determining a basic form and the change type of the word, e.g., common word and identifying symbol indicating inflective type of the common word registered in a conversion table as shown in FIG. 7 is determined by mapping (MURAMATSU, ¶¶ 0081 & 0082).
MURAMTSU does not explicitly teach the step of determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter; when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file.
KATAOKA teaches the steps of determining whether or not a dynamic code corresponding to the inflective form of the word is registered in a bit filter, e.g., a dynamic code corresponding to an inflective form of a word such as “was” as in FIG. 1 in a bit filter is determined (KATAOKA, ¶¶ 0039 & 0040);
when the dynamic code is registered in the dynamic dictionary and in the bit filter, acquiring the dynamic code corresponding to the inflective form of the word from the bit filter and writing the dynamic code acquired in a compressed file, e.g., the dynamic code corresponding to the inflective form of the word, e.g., “was”, is obtained and output to a compressed file (KATAOKA, ¶ 0040).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KATAOKA into MURAMTSU in order to manage the compress process.

Regarding claim 9, KATAOKA further discloses that when the dynamic code is not registered in the bit filter, acquiring the dynamic code from the dynamic dictionary, and registering the dynamic code acquired from the dynamic dictionary and the basic form of the word in the bit filter in association with each other (KATAOKA, ¶ 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 2, 2021